COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO.    2-09-311-CR
                                 NO.    2-09-312-CR
                                 NO.    2-09-313-CR
                                 NO.    2-09-314-CR


LEMUEL JOSEPH YOUNG                                                  APPELLANT
A/K/A JADERRIUS NEIL YOUNG

                                            V.

THE STATE OF TEXAS                                                         STATE

                                        ------------

      FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

      Appellant Lemuel Joseph Young, also known as Jaderrius Neil Young, pled

guilty to four offenses of aggravated robbery with a deadly weapon. The trial court

found him guilty and sentenced him to life imprisonment in each case, with the

sentences to run concurrently.




      1
           See Tex. R. App. P. 47.4.
      Appellant’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. In the brief, counsel avers that, in

his professional opinion, these appeals are frivolous. Counsel’s brief and motion

meet the requirements of Anders v. California 2 by presenting a professional

evaluation of the records demonstrating why there are no arguable grounds for

relief.3 Appellant also filed a pro se response to the Anders brief, challenging the

voluntariness of his pleas and alleging ineffective assistance of his trial counsel. W e

note that there is no reporter’s record of the guilty plea hearing and that no motion

for new trial appears in the clerk’s records. 4

      After an appellant’s court-appointed counsel files a motion to withdraw on the

ground that the appeal is frivolous and fulfills the requirements of Anders, this court

is obligated to undertake an independent examination of the record to see if there




      2
           386 U.S. 738, 87 S. Ct. 1396 (1967).
      3
           See Stafford v. State, 813 S.W .2d 503, 510–11 & n.3 (Tex. Crim. App.
1991).
      4
         See Salinas v. State, 163 S.W .3d 734, 740 (Tex. Crim. App. 2005) (“In the
majority of cases, the record on direct appeal is undeveloped and cannot adequately
reflect the motives behind trial counsel’s actions.”); Andrews v. State, 159 S.W .3d
98, 102 (Tex. Crim. App. 2005) (indicating that claims of ineffective assistance of
counsel are normally best left for habeas corpus proceedings).

                                           2
is any arguable ground that may be raised on his behalf. 5 Only then may we grant

counsel’s motion to withdraw. 6

      Because Appellant entered an open plea of guilty in each case, our

independent review for potential error is limited to potential jurisdictional defects, the

voluntariness of his pleas, error that is not independent of and supports the

judgments of guilt, and error occurring after entry of the guilty pleas. 7

      W e have carefully reviewed counsel’s brief, Appellant’s response, and the

appellate records. W e agree with counsel that these appeals are wholly frivolous

and without merit; we find nothing in the appellate records that arguably might

support the appeals. 8 Accordingly, we grant counsel’s motion to withdraw and affirm

the trial court’s judgments.

                                                       PER CURIAM

PANEL: DAUPHINOT, J.; LIVINGSTON, C.J.; and GARDNER, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 12, 2010




      5
           See Stafford, 813 S.W .2d at 511.
      6
           See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
      7
           See Monreal v. State, 99 S.W .3d 615, 620 (Tex. Crim. App. 2003).
      8
           See Bledsoe v. State, 178 S.W .3d 824, 827–28 (Tex. Crim. App. 2005).

                                            3